Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 1 of 48




                                       Exhibit C

                                 Burrows Declaration
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19               Entered 09/18/19 16:54:46          Page 2 of 48




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

                                       §
     IN RE:                            §
                                       §
                                     1
     REAGOR-DYKES MOTORS, LP, et al., §                  Case No. 18-50214-rlj-11
                                       §
                                       §
                   Debtor.             §                 (Jointly Administered)
                                       §

                   DECLARATION OF DUSTIN BURROWS IN
              SUPPORT OF EXPEDITED APPLICATION TO EMPLOY
     AND RETAIN LIGGETT LAW GROUP, P.C., PART OF THE CONSORTIUM LAW
               FIRMS ACTING AS SPECIAL LITIGATION COUNSEL
                  TO DEBTORS AND DEBTORS IN POSSESSION,
              EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

          I, Dustin Burrows, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury as

 follows:

          1.      I am an attorney of the firm of the Liggett Law Group, P.C. (“Liggett Law Firm”),

 which maintains offices for the practice of law at 1001 Main Street, Suite #300, Lubbock, Texas

 79401. I am an attorney-at-law, duly admitted in the State of Texas. I submit this Declaration in

 connection with the application of the Debtors and Debtors in Possession in the above-captioned

 case (the “Debtors”), to retain the Liggett Law Firm as part of the Consortium Law Firms to act as

 special litigation counsel. I further hereby provide the Disclosures required under sections 327(a)

 and 330 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a) and 2016 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Local Rules of the



 1
      The Debtors are Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo (Case No. 18-
      50216), Reagor-Dykes Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-
      50218), Reagor-Dykes Floydada, LP (Case No. 18-50219), Reagor-Dykes III LLC (Case No. 18-50322),
      Reagor -Dykes Snyder, L.P. (Case No. 18-50321), Reagor-Dykes II LLC (Case No. 18-50323), Reagor Auto
      Mall Ltd (Case No. 18-50324) and Reagor Auto Mall I LLC (Case No. 18-50325).
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19           Entered 09/18/19 16:54:46        Page 3 of 48




 United States Bankruptcy Court for the Northern District of Texas (the “Local Rules”). Except as

 otherwise noted, I have personal knowledge of the matters set forth herein.

                      THE LIGGETT LAW FIRM’S QUALIFICATIONS

        2.      The Debtors seek to retain the Liggett Law Firm because of its recognized expertise

 and extensive experience and knowledge in the fields of commercial litigation. In addition, I have

 fourteen (14) years of experience in Texas commercial litigation cases.

        3.      The Liggett Law Firm had not begun representing the Debtors before August 1,

 2018 or November 2, 2018, the respective dates on which the petitions for relief was filed in the

 cases (the “Petition Date”). In preparing for its representation of the Debtors in these cases, the

 Liggett Law Firm became familiar with the Debtors’ business and many of the potential legal

 issues that may arise in the context of the litigation matters that may arise in connection with this

 chapter 11 case. The Liggett Law Firm is both well qualified and uniquely able to represent the

 Debtors in these matters in an efficient and timely manner.

                                 SERVICES TO BE PROVIDED

        4.      Subject to further order of the Court and consistent with that certain engagement

 letter dated July 30, 2019 (the “Engagement Letter”), a copy of which is annexed hereto as Exhibit

 I, the Debtors retained The Consortium Law Firms to represent the Debtors in certain litigation

 cases arising in and in connection with their chapter 11 bankruptcies and the chapter 11 cases.

 Accordingly, The Consortium Law Firms will render, without limitation, services in prosecuting

 those claims and causes of action that Debtors ask them to pursue on behalf of Debtors. In addition,

 and where necessary, the Consortium Firms may assist the Debtors in performing ancillary

 services, which may be reasonably related to the prosecution of such claims as may be assigned to

 it.




                                                  2
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                   Entered 09/18/19 16:54:46              Page 4 of 48




          THEY LIGGETT LAW FIRM’S CONNECTIONS WITH THE DEBTORS

         5.       The Liggett Law Firm has established procedures (the “Conflict Procedures”) to

 determine whether it has any relationships to parties that may cause it not to be disinterested or to

 hold or represent an interest adverse to the Debtors. Specifically, to implement such Conflict

 Procedures, the Liggett Law Firm took the following actions to identify (i) parties that may have

 connections to the Debtors and (ii) the Liggett Law Firm’s relationship with such parties:

                  (a) the Liggett Law Firm requested and obtained from the Debtors extensive (but
                      not necessarily comprehensive) lists of interested parties and creditors (the
                      “Potentially Interested Parties”).2 The Potentially Interested Parties include,
                      among others, the Debtors; affiliates of the Debtors; the Debtors’ significant;
                      and employees of the Office of the United States Trustee for the Northern
                      District of Texas. A copy of the list of the Potentially Interested Parties
                      searched by the Liggett Law Firm is annexed hereto as Exhibit II.

                  (b) the Liggett Law Firm then compared each of the known Potentially Interested
                      Parties to the names in an electronic database of current and former clients that
                      the Liggett Law Firm maintains (the “Client Database”). The Client Database
                      generally includes the name of each client of the firm, the name of each party
                      who is or was known to be adverse to such client of the firm, certain parties that
                      are related to the client, and the names of the Liggett Law Firm partners who
                      are or were primarily responsible for the Liggett Law Firm’s representation of
                      such clients.

                  (c) Known connections between former or current clients of the Liggett Law Firm
                      and the Potentially Interested Parties were compiled for purposes of preparing
                      this Declaration.

         6.       Based upon these Conflict Procedures and my own review of the Potentially

 Interested Parties, I have identified the following connections and/or prior matters that I believe to

 be potentially relevant:

                  (a) From 2003 – 2017, I was employed by the law firm of McCleskey, Harriger,
                      Brazill & Graf, L.L.P. (“MHBG”). During that time, MHBG represented
                      numerous clients; however, I am unable to run a conflicts inquiry to determine
                      if MHBG provided legal services to any Potentially Interested Party while I was

 2
     The Liggett Law Firm will update the list of Potentially Interested Parties during this case, as appropriate.
     Moreover, the Liggett Law Firm is continuing to review its relationships with Potentially Interested Parties and
     will supplement this declaration to the extent a relationship should be disclosed.



                                                          3
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19          Entered 09/18/19 16:54:46         Page 5 of 48




                    employed by MHBG. I do not recall representing any of the Potentially
                    Interested Parties during my time as an attorney with MHBG. Accordingly, I
                    do not believe that any legal work that I performed while at MHBG could be
                    related to or otherwise have any bearing on my duties as a member of the special
                    litigation counsel team.

                (b) I am currently a State Representative and work with the Office of the
                    Comptroller and Office of Attorney General on an ongoing basis in that
                    capacity. While I do not believe it constitutes a conflict of interest, I provide
                    this information in the interest of complete disclosure.

                (c) Based upon the Conflict Procedures, I have determined that my current law
                    partner, Ted Liggett, provides legal counsel to Vista Bank and its officers and
                    employees. While it is not clear that this representation is substantially related
                    to any of the potential litigation matters for Debtors, out of an abundance of
                    caution, neither myself nor the Liggett Law Firm will participate in the handling
                    of any claims against Vista Bank on behalf of Debtors.

                (d) Based upon the Conflict Procedures, I have determined that a potential conflict
                    of interest exists with respect to Advanced Graphix, as I recently was consulted
                    by that entity. While wholly unrelated to Debtors, out of an abundance of
                    caution, neither myself nor the Liggett Law Firm will participate in the handling
                    of any claims against Advanced Graphix on behalf of Debtors.

        7.      As a result of the Conflict Procedures, I have thus far ascertained that, except as

 may be set forth herein, upon information and belief, if retained, the Liggett Law Firm:

                (a) is not a creditor of the Debtors (including by reason of unpaid fees for
                    prepetition services), an equity security holder of the Debtors or an “insider” of
                    the Debtors, as that term is defined in section 101(31) of the Bankruptcy Code;

                (b) is not and has not been, within two (2) years before the date of the filing of the
                    petition, a director, officer or employee of the Debtors; and

                (c) does not have or represent an interest materially adverse to the interests of the
                    Debtors’ estate, or of any class of creditors, by reason of any direct or indirect
                    relationship to, connection with, or interest in, the Debtors, or for any other
                    reason.

        8.      The Liggett Law Firm is thus a “disinterested person” as that term is defined in

 section 101(14), as modified by section 1107(b), of the Bankruptcy Code. The Liggett Law Firm

 is qualified for retention as Debtors’ counsel.




                                                   4
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19           Entered 09/18/19 16:54:46         Page 6 of 48




                      REPRESENTATION OF PARTIES-IN-INTEREST

        9.      The Liggett Law Firm and certain of its attorneys may have in the past represented,

 may currently represent and may in the future represent Potentially Interested Parties in connection

 with matters unrelated (except as otherwise disclosed herein) to the Debtors and this chapter 11

 case. More specifically, as a result of the Conflict Procedures, I have thus far ascertained that upon

 information and belief the Liggett Law Firm has the following potentially material connections

 with certain of the Potentially Interested Parties:

                (a) Because of its broad-based general practice, the Liggett Law Firm: (i) has
                    appeared in the past and may appear in the future in cases unrelated to these
                    cases where one or more of the Potentially Interested Parties may be involved;
                    and (ii) has represented in the past, currently represents and/or may represent in
                    the future one or more of said parties or other Potentially Interested Parties,
                    including creditors, in matters unrelated to the Debtors and this case;

                (b) In addition, the Liggett Law Firm represents and has represented clients with
                    interests adverse or potentially adverse to creditors or potential creditors of the
                    Debtors;

                (c) The Liggett Law Firm represents one or more clients, which may also be
                    represented by the law firms listed as creditors of the Debtors on matters
                    unrelated to these cases;

                (d) The Liggett Law Firm represents another company or companies, unrelated to
                    the Debtors, except that certain principals of the Debtors have ownership and
                    management interests in such other company;

                (e) Certain of my partners at the Liggett Law Firm and certain associates and other
                    attorneys of the Liggett Law Firm, and certain of such persons’ relatives, may
                    have familial or personal relationships, as well as business, contractual, or
                    economic relationships, with affiliates, officers, directors, creditors or
                    competitors of the Debtors and/or other Potentially Interested Parties; and

                (f) Certain of my partners at the Liggett Law Firm and certain associates and other
                    attorneys of the Liggett Law Firm, and certain of such persons’ relatives, may
                    directly or indirectly be shareholders of creditors of the Debtors, competitors of
                    the Debtors and/or other parties-in-interest in this case.

        10.     I believe that none of the representations or relationships recited above would give

 rise to a finding that the Liggett Law Firm is not disinterested or that it represents or holds an



                                                   5
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19           Entered 09/18/19 16:54:46         Page 7 of 48




 interest adverse to the Debtors. Further, the Liggett Law Firm does not believe any of the

 representations or relationships recited herein will prevent the Liggett Law Firm from representing

 the Debtors in any potential matters that will arise in the Debtors’ cases. Moreover, pursuant to

 section 327(c) of the Bankruptcy Code, the Liggett Law Firm is not disqualified from acting as the

 Debtors’ counsel merely because it represents certain interested parties in matters unrelated to this

 chapter 11 case.

        11.     For the avoidance of doubt, the Liggett Law Firm will not commence a cause of

 action against any of the parties set forth above identified as being a current client of the Liggett

 Law Firm unless the Liggett Law Firm has an applicable waiver on file or first receives a waiver

 from such party allowing the Liggett Law Firm to commence such action. To the extent that a

 waiver does not exist or is not obtained from such client and it is necessary for the Debtors to

 commence an action against that client, the Debtors will retain a different law firm for the limited

 purpose of commencing that action.

        12.     The Liggett Law Firm has reviewed the relationship that its partners and employees

 have with the United States Trustee for the Northern District of Texas (the “U.S. Trustee”) and

 those persons employed in the office of the U.S. Trustee, and I do not believe that the Liggett Law

 Firm has any material connections with the U.S. Trustee or any person employed in the office of

 the U.S. Trustee.

                     THE CONSORTIUM LAW FIRMS’ COMPENSATION

        13.     The Liggett Law Firm, as part of The Consortium Law Firms, is seeking to be

 retained by the Debtors as their special litigation counsel on a contingent fee basis for professional

 services rendered and reimbursement of expenses incurred in connection with litigation claims

 arising in connection with or related to these chapter 11 cases pursuant to the terms of the

 Engagement Letter. The contingent fee percentages and structure to be utilized by The Consortium


                                                   6
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19          Entered 09/18/19 16:54:46        Page 8 of 48




 Law Firms in this chapter 11 case are equivalent to, or less than, The Consortium Law Firms’

 standard contingent fee percentages and corresponding structure for other litigation matters, as

 well as similar litigation and other matters, whether in court or otherwise, regardless of whether a

 fee application is required..

        14.     Dustin Burrows is the Liggett Law Firm professional presently expected to have

 primary responsibility for providing services to the Debtor as part of The Consortium Law Firms.

 In addition, as necessary, the Liggett Law Firm paraprofessionals will provide services to the

 Debtors.

        15.     The contingent fee percentages that will be charged by the Liggett Law Firm as part

 of The Consortium Law Firms are the Liggett Law Firm’s standard contingent fee percentages

 rates (or less). The Liggett Law Firm has set these contingent fee percentages at a level designed

 to fairly compensate the Liggett Law Firm for the work of its attorneys and paralegals, to cover

 fixed and routine overhead expenses, and to account for the financial risk borne by the Liggett

 Law Firm in agreeing to handle these matters on a contingent fee basis. It is the Liggett Law

 Firm’s policy to charge its clients in all areas of practice for all other expenses incurred in

 connection with the client’s case or cases. These expenses charged to clients by the Liggett Law

 Firm include, among other things, telecopier charges, mail and express mail charges, special or

 hand delivery charges, document processing and photocopying charges, travel expenses, expenses

 for “working meals” and computerized research and transcription costs. The Liggett Law Firm

 passes through to clients its actual costs incurred or, when appropriate, the fair market value for

 such expenses when actual cost is difficult to ascertain.

        16.     This declaration is intended to comply with Bankruptcy Rule 2016(b). The Liggett

 Law Firm intends to apply to this Court for compensation for professional services rendered in




                                                  7
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19            Entered 09/18/19 16:54:46        Page 9 of 48




 connection with these cases in accordance with the procedures established by the Bankruptcy

 Code, Bankruptcy Rules, Local Rules, and the administrative and other orders entered by this

 Court.

          17.      The Liggett Law Firm has not been paid any monies by or on behalf of Debtors in

 the twelve months prior to the Petition Date.

          18.      At no point during the 90-day period prior to the Petition Date did the Liggett Law

 Firm receive any payment on account of an antecedent debt.

          19.      No promises have been received by the Liggett Law Firm or by any partner,

 associate or other attorney thereof as to compensation in connection with these cases other than in

 accordance with the provisions of the Bankruptcy Code.

          20.      The Liggett Law Firm further states that it has not shared, nor agreed to share (a)

 any compensation it has received or may receive with another party or person, other than with the

 partners and associates and other attorneys of the Liggett Law Firm and/or The Consortium Law

 Firms, or (b) any compensation another person or party has received or may receive.

          21.      Except as disclosed herein, neither I, the Liggett Law Firm, nor any partner,

 associate or other attorney or paraprofessional thereof, insofar as I have been able to ascertain and

 subject to disclosures herein, represents any interest adverse to the Debtors or their estate in the

 matters regarding which the Liggett Law Firm is to be engaged. I believe the Liggett Law Firm is

 a “disinterested person” as that term is defined in section 101(14), as modified by section 1107(b),

 of the Bankruptcy Code. Moreover, I believe none of the representations or relationships recited

 herein would give rise to a finding that the Liggett Law Firm represents or holds an interest adverse

 to the Debtors.




                                                    8
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19         Entered 09/18/19 16:54:46       Page 10 of
                                         48



        22.    By reason of the foregoing, I believe the Liggett Law Firm is eligible for

 employment and retention by the Debtors pursuant to sections 327(a), 328, 330 and 1107(b) of the

 Bankruptcy Code and the applicable Bankruptcy Rules and Local Rules.

 Dated: September 18, 2019



                                             By: /s/ Dustin Burrows
                                                Dustin Burrows




                                                9
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 11 of
                                         48



                                     EXHIBIT I

                                 Engagement Letter




                                          1
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 12 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 13 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 14 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 15 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 16 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 17 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 18 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 19 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 20 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 21 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19   Entered 09/18/19 16:54:46   Page 22 of
                                         48
Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19    Entered 09/18/19 16:54:46   Page 23 of
                                         48



                                     EXHIBIT II

                                Parties in Interest List




                                           1
                                                     Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                  Entered 09/18/19 16:54:46                           Page 24 of
                                                                                              48

Name                 Address Line 1       Address Line 2      Address Line 3       Address Line 4   City           State                   PostalCode           Country   Phone                   Fax            Email




WTG FUELS, INC       211 N. COLORADO                                                                MIDLAND        TX                      79701




SOUTH PLAINS TOWING LLC
                    PO BOX 64368                                                                    LUBBOCK        TX                      79464                          806-281-0009




AIRGAS USA LLC       PO BOX 676015                                                                  DALLAS         TX                      75267-6015                     800-255-2165




SAWCO INDUSTRIES, LLCC/O DAVIDSON SHEEN, LLP
                                          ATTN: BRAD J. DAVIDSON12405
                                                                 AND KRISTEN
                                                                      QUAKER AVENUE
                                                                             VANDER-PLAS            LUBBOCK        TX                      79424                          806-412-6000            806-412-6010   BRAD@BRADDAVIDSONFIRM.COM; KVP@BRADDAVIDSONFIRM.COM




LESCO DISTRIBUTING   1628 W CROSBY RD, SUITE 115                                                    CARROLLTON     TX                      75006                          972-446-1605




ADVANTAGE SUPPLY     PO BOX 471103                                                                  FORT WORTH     TX                      76147-1103                     806-280-1846; 817-377-8094 x216        CAROL.BANE@ADVANTAGESUPPLY.US




FORD MOTOR CREDIT CO.
                   ATTN: KEITH LANGLEY    9009 CAROTHERS PARKWAY                                    FRANKLIN       TN                      37067                          214-722-7171                           KLANGLEY@L-LLP.COM




TOYOTA MOTOR CREDITC/O
                   CORP.
                       BALLARD SPAHR LLPATTN: DAVID L. POLLACK1735 MARKET STREET, 51ST FLOOR        PHILADELPHIA   PA                      19103                          215-864-8325            215-864-9473   POLLACK@BALLARDSPAHR.COM




HOCKLEY COUNTY TAX OFFICE
                   LUBBOCK CENTRAL APPRAISAL
                                      C/O PERDUE,
                                             DISTRICT
                                                   BRANDON, ATTN:
                                                            FIELDER,
                                                                  LAURA
                                                                     COLLINS
                                                                        J. MONROE
                                                                             & MOTT,
                                                                                 PO BOX
                                                                                     LLP 817        LUBBOCK        TX                      79408                          806-744-5091            806-744-9953   LMBKR@PBFCM.COM




WEST TEXAS PAL, INC. PO BOX 131809                                                                  SPRING         TX                      77393                          281-363-3442




PHILLIP LLOYD        10112 W FM 1606                                                                IRA            TX                      79527




SOUTH PLAINS PARTS   1103 S RALLS HWY                                                               FLOYDADA       TX                      79235                          806-983-6272




REYNA CAPITAL        PO BOX 674275                                                                  DALLAS         TX                      75267-4275




KAMKAD AUTOMOTIVE HOLDINGS,
                   C/O NORTON
                            LLCROSE FULBRIGHT
                                        ATTN: GREG
                                               US LLP
                                                    M. WILKES AND
                                                              2200JOHN
                                                                   ROSSN.
                                                                        AVENUE,
                                                                          SCHWARTZ
                                                                                SUITE 3600          DALLAS         TX                      75201-7932                     214-855-8000            214-855-8200   GREG.WILKES@NORTONROSEFULBRIGHT.COM; JOHN.SCHWARTZ@NORTO




NATIONAL CREDIT CENTER
                    PO BOX 740285                                                                   LOS ANGELES    CA                      90074




FIRSTCAPITAL BANK OF TEXAS,
                     C/O SPROUSE
                            N.A. SHRADER ATTN:
                                         SMITHJOHN
                                               PLLC MASSOUH 701 S. TAYLOR          SUITE 500        AMARILLO       TX                      79105-5008                     806-468-3300            806-373-3454   JOHN.MASSOUH@SPROUSELAW.COM




AMERICAN GLASS DISTRIBUTORS
                    8211 HWY. 87                                                                    LUBBOCK        TX                      79423                          806-745-3997; 817-335-3289             LORID@ALLAMERICANGLASS.COM




                                                                                                                   Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                             Page 1 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                         Entered 09/18/19 16:54:46                  Page 25 of
                                                                                               48


TEXAS COMPTROLLER OF
                   C/O
                     PUBLIC
                       BANKRUPTCY
                            ACCOUNTS
                                  & COLLECTIONS
                                       ATTN: E. STUART
                                                 DIVISION
                                                        PHILLIPS
                                                          MC 008
                                                               POAND
                                                                  BOXSHERRI
                                                                      12548 K. SIMPSON         AUSTIN      TX                      78711-2548               512-475-4861           512-936-1409    bk-sphillips@oag.texas.gov




GREG LAIR            PO BOX 510                                                                CANYON      TX                      79015                    806-553-5706




KSNY-FM              2301 AVENUE R                                                             SNYDER      TX                      79549




SCOGGIN DICKEY       ATTN: GREG MEEKS      PO BOX 64910                                        LUBBOCK     TX                      79424                    806-798-4010




V AUTO               PO BOX 935202                                                             ATLANTA     GA                      31193




TAXING DISTRICTS COLLECTED
                     C/O PERDUE,
                           BY RANDALL
                                 BRANDON,
                                      COUNTY
                                          ATTN:
                                          FIELDER,
                                              &D'LAYNE
                                                HALE
                                                   COLLINS
                                                     COUNTY
                                                       CARTER
                                                           & MOTT,
                                                             APPRAISAL
                                                               PO BOX
                                                                   LLP 9132
                                                                        DISTRICT               AMARILLO    TX                      79105                    806-359-3188           806-359-5126    AMABKR@PBFCM.COM; DPCARTER@PBFCM.COM




CIG FINANCIAL, LLC   C/O J. WARD HOLLIDAY &501
                                            ASSOCIATES,
                                               ELM STREET,
                                                        PCSUITE 400, LB13                      DALLAS      TX                      75202                    214-747-2727




CPW LUBBOCK          4319 HURRON AVE., SUITE A                                                 LUBBOCK     TX                      79407                    806-686-3520




FINISHMASTER         PO BOX 744316                                                             ATLANTA     GA                      30374-4316




KCBD                 5600 AVE A                                                                LUBBOCK     TX                      79404                    806-761-4210                           MCARTER@KCBD.COM




ALLY FINANCIAL, INC. AND
                       C/O
                         ALLY
                           CRENSHAW
                              BANK  DUPREEATTN:
                                           & MILAM,
                                                TRACI
                                                    L.L.P.
                                                       D. SIEBENLIST
                                                                  PO BOX 1499                  LUBBOCK     TX                      79408                    806-762-5281           806-762-3510    TSIEBENLIST@CDMLAW.COM




ISS (INSTRUMENT SALES17880
                      AND SERVICE,
                           NE AIRPORT
                                   INC.)
                                      WAY #140                                                 PORTLAND    OR                      97230




ELEMENT FLEET MANAGEMENT
                   C/O SINGER & LEVICK, PC
                                         ATTN: LARRY A. LEVICK 16200 ADDISON ROAD, SUITE 140   ADDISON     TX                      75001                    972-380-5533           972-380-5748    LEVICK@SINGERLEVICK.COM




FORD MOTOR COMPANYC/O EVERSHEDS SUTHERLAND
                                     ATTN: THOMAS
                                           (US) LLP M. BYRNE999 PEACHTREE NE, STE. 2300        ATLANTA     GA                      30309-3996               404-853-8000; 404-853-8026
                                                                                                                                                                                    404-853-8806   TOMBYRNE@EVERSHEDS-SUTHERLAND.COM




MIDLAND REPORTER     PO BOX 80074                                                              PRESCOTT    AZ                      86304




ADVANCED GRAPHIX     520 23RD ST                                                               LUBBOCK     TX                      79404




AUTO ZONE STORES, INC.
                    PO BOX 116067                                                              ATLANTA     GA                      30368-6067               901-495-6500




CARROLLTON-FARMERS C/O
                   BRANCH
                       PERDUE,
                           ISD BRANDON, ATTN:
                                        FIELDER,
                                              EBONEY
                                                 COLLINS
                                                     COBB& MOTT,
                                                             500 L.L.P
                                                                 E. BORDER STREET, SUITE 640   ARLINGTON   TX                      76010                    817-461-3344           817-860-6509    ecobb@pbfcm.com




                                                                                                           Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                     Page 2 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                            Entered 09/18/19 16:54:46                  Page 26 of
                                                                                               48


BRISTO BATTERY       ATTN: MARK             PO BOX 3608                                         LUBBOCK       TX                      79452                    806-777-9257




VALVOLINE LLC        ATTN: VIC STEPHENSON 3499 BLAZER PARKWAY                                   LEXINGTON     KY                      40509                    214-878-4091




FLOYD COUNTY APPRAISAL
                    C/ODISTRICT
                       MCCREARY, VESELKA,
                                       ATTN:
                                          BRAGG
                                             TARA
                                                & LEDAY
                                                  ALLEN, P.C. PO BOX 1269                       ROUND ROCK    TX                      78680                    512-323-3200           512-323-3205    TLEDAY@MVBALAW.COM




LUBBOCK AUTO SPA     ATTN: JEFF BARTHOLOMEW
                                         5147 69TH STREET, SUITE B                              LUBBOCK       TX                      79424                    806-239-0712                           JEFF@AMSTEXAS.NET




MUSA AUTO FINANCE LLC
                    C/O PADFIELD & STOUT, ATTN:
                                          L.L.P. JOHN E. JOHNSON705 ROSS AVENUE                 DALLAS        TX                      75202                    214-215-6402           817-338-1610    JJOHNSON@PADFIELDSTOUT.COM




FOURSIGHT CAPITAL, LLC
                     C/O GODWIN BOWMAN &ATTN:
                                         MARTINEZ
                                              SIDNEY
                                                  PCH. SCHEINBERG
                                                             1201 ELM
                                                                   ANDSTREET,
                                                                       AARON SUITE
                                                                              B. GOTTLIEB
                                                                                    1700        DALLAS        TX                      75270                    214-939-4501           214-527-3116    SSCHEINBERG@GODWINLAW.COM




ALSCO                404 N UNIVERSITY AVE                                                       LUBBOCK       TX                      79415                    806-792-8751




GENE MESSER ACCESSORIES
                   6161 ROTHWAY STREET                                                          HOUSTON       TX                      77040                    713-647-5700




WTG FUELS, INC.      C/O KELLY, MORGAN, DENNIS,
                                          ATTN: CORZINE
                                                MICHAEL &
                                                        G.HANSEN,
                                                           KELLYPOP.C.
                                                                   BOX 1311                     ODESSA        TX                      79760-1311               432-367-7271           432-363-9121




CUSTOM SOUND WORKS5131 80TH ST.                                                                 LUBBOCK       TX                      79424                    806-748-5683                           MICHELLE@CUSTOMSOUNDWORKS.COM




LUBBOCK WRECKER SERVICE
                  3209 E SLATON HWY                                                             LUBBOCK       TX                      79404




NAPA AUTO PARTS      409 EAST 2ND                                                               ODESSA        TX                      79761




ALLIANCE CREDIT UNIONC/O BLALACK & WILLIAMS,
                                          4851
                                             PC LBJ FREEWAY, SUITE 750                          DALLAS        TX                      75244                    214-630-1916           214-630-1112




SAFETY KLEEN SYSTEMS,
                    POINC.
                        BOX 650509                                                              DALLAS        TX                      75265                    800-523-5040




GLOBAL LENDING SERVICES
                    C/O MCGLINCHEY
                        LLC        STAFFORD,
                                        ATTN:PLLC
                                              RUDY J. CERONE AND
                                                             601 POYDRAS
                                                                 SARAH E. EDWARDS
                                                                          STREET 12TH FLOOR     NEW ORLEANS   LA                      70130                    504-596-2786           504-910-9362    RCERONE@MCGLINCHEY.COM; SEDWARDS@MCGLINCHEY.COM




STEVE DICKEY         402 N E 6TH                                                                TULIA         TX                      79088                    806-994-8524




TD AUTO FINANCE, LLC C/O COOKSEY, TOOLEN, ATTN:
                                          GAGE,KIM
                                                DUFFY,
                                                   P. GAGE
                                                       & WOOG 535 ANTON BOULEVARD,SUITE
                                                                                  TENTH1000
                                                                                        FLOOR   COSTA MESA    CA                      92626-1977               714-431-1100; 714-431-1090
                                                                                                                                                                                       714-431-1119   KGAGE@COOKSEYLAW.COM




BRISTO BATTERY       124 E SLATON RD                                                            LUBBOCK       TX                      79452                    806-745-2052




                                                                                                              Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                     Page 3 of 25
                                                     Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                           Entered 09/18/19 16:54:46                    Page 27 of
                                                                                              48


LUBBOCK SOUND EQUIPMENT
                   PO BOX
                        INC.
                          93366                                                                           LUBBOCK           TX                      79493                    806-745-1454




DEALER TIRE, LLC     7012 EUCLID AVE.                                                                     CLEVELAND         OH                      44103                    216-432-0888




PEARL PROXIMITY LLC 2701 EAST PLANO PKWYSTE. 100                                                          PLANO             TX                      75074                    888-339-1116




MIDLAND CENTRAL APPRAISAL
                    C/O MCCREARY,
                          DISTRICT VESELKA,
                                         ATTN:
                                            BRAGG
                                               TARA
                                                  & LEDAY
                                                    ALLEN, P.C. PO BOX 1269                               ROUND ROCK        TX                      78680                    512-323-3200            512-323-3205   TLEDAY@MVBALAW.COM




JEFF HUNTER MOTORS, INC.
                    C/O GREAK
                         D/B/A JEFF
                                LAW,HUNTER
                                     P.C.  ATTN:
                                           TOYOTAMICHAEL S. URYASZ
                                                                8008 SLIDE ROAD, SUITE 30                 LUBBOCK           TX                      79424                    806-783-0081 EXT. 3     888-242-1325   MURYASZ@GREAKLAW.COM




CDK GLOBAL           1950 HASSELL ROAD                                                                    HOFFMAN ESTATES   IL                      60169




OFFICEWISE FURNITUREATTN:
                     AND SUPPLY
                          TOMMY SANSON PO BOX 2688                                                        AMARILLO          TX                      79105-2688               806-372-2236; 800-825-8222




ALLY FINANCIAL, INC. AND
                       C/O
                         ALLY
                           TROUTMAN
                              BANK  SANDERS
                                          ATTN:
                                            LLP HARRIS B. WINSBERG
                                                                600 PEACHTREE STREET NE, SUITE 3000       ATLANTA           GA                      30308                    404-885-3000            404-885-3900   HARRIS.WINSBERG@TROUTMAN.COM




WINDSHIELDS UNLIMITED
                    4004
                      INCSW 34TH AVE                                                                      AMARILLO          TX                      79109                    806-359-1618




NIKOLAY K. PAVLOV    6132 MACKNEAL TRL.                                                                   WATAUGA           TX                      76148                    817-714-7832                           SILVERSHADOWBELIEVER@YAHOO.COM




BART REAGOR          C/O KELLY HART & PITREATTN: LOUIS M. PHILLIPS,ONE
                                                                    PATRICK
                                                                       AMERICAN
                                                                            M. SHELBY
                                                                                 PLACE& AMELIA
                                                                                        301 MAIN
                                                                                               L. STREET,
                                                                                                  BUECHE SUITEBATON
                                                                                                              1600 ROUGE    LA                      70801-1916               225-381-9643            225-336-9763   LOUIS.PHILLIPS@KELLYHART.COM; RICK.SHELBY@KELLYHART.COM; AMEL




HOCKLEY COUNTY SCHOOLS
                   C/O BLALACK
                        EMPLOYEES
                               & WILLIAMS,
                                   CREDIT
                                        4851
                                           UNION
                                           PC LBJ FREEWAY, SUITE 750                                      DALLAS            TX                      75244                    214-630-1916            214-630-1112




VISTA BANK           C/O BUSTOS LAW FIRM, P.C.
                                          ATTN: FERNANDO M. BUSTOS
                                                              PO BOX 1980                                 LUBBOCK           TX                      79408                    806-380-3976            806-780-3800   FBUSTOS@BUSTOSLAWFIRM.COM




ROGER FOOTE LAWN CARE
                   2661 W 17TH STREET                                                                     PLAINVIEW         TX                      79072                    806-292-2482; 806-292-2486             ROGERDFORTE@GMAIL.COM




AER MANUFACTURING    PO BOX 974180                                                                        DALLAS            TX                      75397-4180               800-621-0545




LUBBOCK CENTRAL APPRAISAL
                   C/O PERDUE,
                          DISTRICT
                                BRANDON, ATTN:
                                         FIELDER,
                                               LAURA
                                                  COLLINS
                                                     J. MONROE
                                                          & MOTT,
                                                              PO BOX
                                                                  LLP 817                                 LUBBOCK           TX                      79408                    806-744-5092; 806-744-5091
                                                                                                                                                                                                     806-744-9953   LMONROE@PBFCM.COM; LMBKR@PBFCM.COM




PRIME ACCEPTANCE CORPORATION
                   C/O PADFIELD & STOUT, ATTN:
                                         L.L.P. ALAN B. PADFIELD421
                                                                 & JEFFREY
                                                                    W. THIRD
                                                                           V.STREET,
                                                                              LEAVERTON
                                                                                     SUITE 910            FORT WORTH        TX                      76102                    817-338-1616            817-338-1610   ABP@PADFIELDSTOUT.COM; JLEAVERTON@PADFIELDSTOUT.COM




FORD CUSTOM PAINT & BODY
                    1607 25TH ST.                                                                         SNYDER            TX                      79549




                                                                                                                            Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                          Page 4 of 25
                                                       Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                 Entered 09/18/19 16:54:46                    Page 28 of
                                                                                                48


COINDATA             DEPT. 716             PO BOX 4346                                              HOUSTON         TX                      77210




CLEAR VU AUTO GLASS 7415 82ND ST.                                                                   LUBBOCK         TX                      79424                    806-791-4311




VISTA BANK           C/O WICK PHILLIPS GOULD
                                          ATTN:
                                             & MARTIN,
                                                JASON M.
                                                       LLPRUDD & 3131
                                                                 LAUREN
                                                                      MCKINNEY
                                                                         K. DRAWHORN
                                                                               AVENUE, SUITE 100    DALLAS          TX                      75204                    214-692-6200            214-692-6255   JASON.RUDD@WICKPHILLIPS.COM; LAUREN.DRAWHORN@WICKPHILLIPS.C




NTS COMMUNICATIONS ATTN: CYRUS DRIVER      PO BOX 10730                                             LUBBOCK         TX                      79403-3730               806-678-7077                           CYRUS@NTSCOM.COM




CHESTERSWEB.COM      10300 S GEORGIA                                                                AMARILLO        TX                      79118                    806-235-1570; 806-418-2571




DESCRIPTIVE AUTO DESIGN
                    6625LLP
                         19TH ST.          SUITE 110                                                LUBBOCK         TX                      79407                    806-792-1551




PARMER COUNTY TAX ASSESSOR
                   C/O ALDRIDGE, ACTKINSON
                                        ATTN:
                                           & RUTTER,
                                              JEFF W. LLP
                                                      ACTKINSON
                                                             PO BOX 286                             FARWELL         TX                      79325                    806-481-3361            806-481-9060   JEFFACTKINSON@AMAONLINE.COM




J.D. AUTO CORP. DBA VIVA
                      C/OAUTO
                          GORDON
                              GROUP
                                 DAVIS JOHNSON
                                          ATTN: HARREL
                                                & SHANEL.PC
                                                          DAVIS PO BOX 1322                         EL PASO         TX                      79947-1322               915-545-1133            915-545-4433   HDAVIS@EPLAWYERS.COM




CAPITAL ONE AUTO FINANCE,
                     C/O HUNTON
                          A DIVISION
                                  ANDREWS
                                     OF CAPITAL
                                           KURTH
                                           ATTN:ONE
                                                 JARRETT
                                                  LLP
                                                    FINANCIAL
                                                         L. HALE,
                                                              CORPORATION,
                                                                  1445
                                                                  TARAROSS
                                                                       ELGIEAVENUE,
                                                                             AND
                                                                             CAPITAL
                                                                                 ALLISON
                                                                                    SUITE
                                                                                     ONE,JACOBSEN
                                                                                          N.A.
                                                                                          3700      DALLAS          TX                      75202                    214-979-3000                           JHALE@HUNTONAK.COM; TELGIE@HUNTONAK.COM; AJACOBSEN@HUNTAK




SEWELL FORD INC      PO BOX 3432                                                                    ODESSA          TX                      79760                    432-498-0421




QUANTUMLINQ COMPUTING
                   ATTN: DANNY             PO BOX 6682                                              LUBBOCK         TX                      79493                    806-773-4871




TEXAS CARWORX LLC    1000 N. I-27                                                                   PLAINVIEW       TX                      79072                    806-296-7746




FORD MOTOR CREDIT COMPANY
                   C/O SEVERSON
                          LLC   & WERSON,
                                      ATTN:
                                          P.C.
                                             DUANE M. GECK AND
                                                            ONEDONALD
                                                                EMBARCADERO
                                                                      H. CRAM CENTER, SUITE 2600    SAN FRANCISCO   CA                      94111                    415-398-3344            415-956-0439   DHC@SEVERSON.COM




AMERICREDIT FINANCIALC/O
                      SERVICES
                         MCGLINCHEY
                               INC, DBA
                                     STAFFORD,
                                        GM ATTN:
                                           FINANCIAL
                                                PLLC
                                                 STEPHANIE LAIRD 1001
                                                                 TOLSON
                                                                      MCKINNEY, SUITE 1500          HOUSTON         TX                      77002                    713-520-1900            713-520-1025   SJOHNSON@MCGLINCHEY.COM




AUTO ZONE INC.       PO BOX 116067                                                                  ATLANTA         GA                      30368




AIMBANK              C/O HIRSCH & WESTHEIMER,
                                         ATTN:PC
                                               MICHAEL J. DURRSCHMIDT
                                                              1415 LOUISIANA,
                                                                      AND VICTORIA
                                                                              36TH FLOOR
                                                                                    N. ARGEROPLOS   HOUSTON         TX                      77002                    713-220-9165            713-223-9319   MDURRSCHMIDT@HIRSCHWEST.COM; VARGEROPLOS@HIRSCHWEST.COM




WTG FUELS, INC       PO BOX 51140                                                                   MIDLAND         TX                      79710-1140




BRISTO BATTERY       PO BOX 3608                                                                    LUBBOCK         TX                      79452                    800-745-2052




                                                                                                                    Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                        Page 5 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                       Entered 09/18/19 16:54:46                    Page 29 of
                                                                                               48


NAPA AUTO PARTS       310 N 4TH                                                                      LAMESA              TX                      79331                    432-363-2103                           thomason@toddlawfirm.com




BENCHMARK BUSINESS SOLUTIONS,
                   1607 BROADWAY
                              INC. ST.                                                               LUBBOCK             TX                      79401




UPS                   LOCKBOX 577                                                                    CAROL STREAM        IL                      60132-0577               800-742-5877; 404-828-6000




SANTANDER CONSUMERC/O
                  USAQUILLING,
                      INC.     SELANDER,
                                      ATTN:
                                         LOWNDS,
                                            PATRICK
                                                 WINSLETT
                                                    M. LYNCH
                                                           &2001
                                                             MOSER,
                                                                 BRYAN
                                                                    PC STREET, SUITE 1800            DALLAS              TX                      75201                    214-871-2100            214-817-2111   PLYNCH@QSLWM.COM




EARL OWENS COMPANY PO
                   INC.BOX 111787                                                                    CARROLLTON          TX                      75011                    469-892-2424




JPMORGAN CHASE BANK,C/O
                     N.A.
                        ALDRIDGE PITE, LLPATTN: ALONZO Z. CASAS4375 JUTLAND DRIVE, SUITE
                                                                                     PO BOX
                                                                                         200 17933   SAN DIEGO           CA                      92177-0933               713-293-3610            858-412-2792




AUTOTRADER            PO BOX 932207                                                                  ATLANTA             GA                      31193-2207




CHARLES DARTER JR     PO BOX 64658                                                                   LUBBOCK             TX                      79424




SUNTRUST BANK         C/O MCGLINCHEY STAFFORD,
                                          ATTN:PLLC
                                                R. DWAYNE DANNER
                                                              THREE ENERGY SQUARE6688 NORTH CENTRAL EXPRESSWAY,
                                                                                                     DALLAS     SUITE 400 TX                     75206                    214-445-2445            214-445-2450   DDANNER@MCGLINCHEY.COM




CARGURUS              2 CANAL PARK # 4                                                               CAMBRIDGE           MA                      02141




CITIZENS STATE BANK   C/O GOSSETT, HARRISON,
                                          POMILLICAN
                                             DRAWER&911
                                                     STIPANOVIC, PC                                  SAN ANGELO          TX                      76902                    325-653-3291            325-655-6838   PAULS@GHTXLAW.COM




SCOGGIN DICKEY        ATTN: DAVE ZWIACKER PO BOX 64910                                               LUBBOCK             TX                      79424                    806-589-0021




B KING VENTURES, LLC D/B/A
                     C/O KEY
                           CLEAR
                              TERRELL
                                 VU AUTO
                                      & SEGER,
                                         GLASS
                                           ATTN:
                                               LLP
                                                 ANDREW R. SEGER
                                                               4825 50TH ST., STE. A                 LUBBOCK             TX                      79414                    806-793-1906            806-792-2135   ASEGER@THESEGERFIRM.COM




MUSA AUTO FINANCE, LLC
                     C/O PADFIELD & STOUT, ATTN:
                                           LLP ALAN B. PADFIELD421
                                                                & JEFFREY
                                                                   W. THIRD
                                                                          V.STREET,
                                                                             LEAVERTON
                                                                                    SUITE 910        FORT WORTH          TX                      76102                    817-338-1616            817-338-1610   ABP@PADFIELDSTOUT.COM; JLEAVERTON@PADFIELDSTOUT.COM




GM, LLC               C/O DYKEMA COX SMITHATTN: MARK E. ANDREWS
                                                              1717
                                                                ANDMAIN
                                                                    JANESTREET,
                                                                         A. GERBER
                                                                                SUITE 4200           DALLAS              TX                      75201                    214-462-6400            214-462-6401   MANDREWS@DYKEMA.COM; JGERBER@DYKEMA.COM




CDK GLOBAL            PO BOX 88921                                                                   CHICAGO             IL                      60695-1921               847-397-1700




REYNOLDS & REYNOLDSATTN: JOHN BRANNAM PO BOX 182206                                                  COLUMBUS            OH                      43218-2206               937-485-2000                           JOHN-BRANNAM@REYREY.COM




CAPROCK FEDERAL CREDIT
                   C/O UNION
                       BLALACK & WILLIAMS,
                                        4851
                                           PC LBJ FREEWAY, SUITE 750                                 DALLAS              TX                      75244                    214-630-1916            214-630-1112




                                                                                                                         Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                        Page 6 of 25
                                                         Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                     Entered 09/18/19 16:54:46         Page 30 of
                                                                                                  48


HOLMES PLUMBING      ATTN: STEVE HOLMES    1432 CR 242                                                      FLOYDADA      TX                      79235                    806-983-2251




AMERIPRIDE SERVICES, INC.
                     PO BOX 1594                                                                            BEMIDJI       MN                      56619-1594               800-660-3651




FENDER TRUCK ACCESSORIES
                   PO BOX 2576                                                                              MIDLAND       TX                      79702                    432-683-8473




QUALITY VENDING      1000 S.E. 6TH                                                                          AMARILLO      TX                      79105                    806-379-8584




CLASSIC CHEVROLET, INC.
                     C/O SHACKLEFORD, BOWEN,
                                         ATTN:MCKINLEY
                                               DEREK D.&ROLLINS
                                                         NORTON,
                                                               9201
                                                                  LLP
                                                                    N. CENTRAL EXPRESSWAY, 4TH FLOOR        DALLAS        TX                      75231                    214-780-1400   214-780-1401        drollins@shackelford.law




ADI                  5901 SPUR 327                                                                          LUBBOCK       TX                      79424                    806-798-4000




LIBERTY CAPITAL BANK C/O HIGIER ALLEN & LAUTIN,
                                           ATTN:P.C.
                                                  JASON T. RODRIGUEZ
                                                                 THE TOWER AT CITYPLACE
                                                                                     2711 N. HASKELL AVE., SUITE
                                                                                                            DALLAS
                                                                                                                 2400     TX                      75204                    972-716-1888   972-759-1366; 972-716-1899
                                                                                                                                                                                                                  JRODRIGUEZ@HIGIERALLEN.COM




CONCHO SUPPLY        4102 SHERWOOD WAY                                                                      SAN ANGELO    TX                      76902                    855-777-0300




STEPHEN C. FYFFE     C/O LAW OFFICES OF MICHAEL
                                          ATTN: MICHAEL
                                                H. CARPER,
                                                        H. CARPER
                                                           P.C. 1102
                                                                   AND
                                                                     MAIN
                                                                       ROBERT
                                                                          STREET
                                                                               N. NEBB                      LUBBOCK       TX                      79401                    806-747-3016   806-747-8411        RNEBB@CARPERLAW.COM; MCARPER@CARPERLAW.COM




SCOGGIN DICKEY BUICK ATTN:
                     GMC DAVE ZWIACKER PO BOX 64910                                                         LUBBOCK       TX                      79464                    806-589-0021




EARL OWEN CO.        C/O RITTER SPENCER PLLC
                                          ATTN: DAVID D. RITTER 15455 DALLAS PARKWAY, SUITE 600             ADDISON       TX                      75001                    214-295-5078   214-329-4362        DRITTER@RITTERSPENCER.COM




AMERICREDIT FINANCIALC/O
                      SERVICES
                         MCGLINCHEY
                               INC, DBA
                                     STAFFORD,
                                        GM ATTN:
                                           FINANCIAL
                                                PLLC
                                                 R. DWAYNE DANNER
                                                               6688 N. CENTRAL EXPRESSWAY, SUITE 400        DALLAS        TX                      75206                    214-445-2445   214-445-2450        DDANNER@MCGLINCHEY.COM




MARCELLA RICHARDSON2015 RON DR                                                                              AMARILLO      TX                      79107                    806-410-6220




O'REILLY AUTOMOTIVE, INC.
                      PO BOX 9464                                                                           SPRINGFIELD   MO                      65801                    417-862-2674




MICHAEL & LOREE BRITTC/O
                      FAMILY
                         KELLY,
                             PARTNERSHIP
                                MORGAN, DENNIS,
                                          ATTN: CORZINE
                                                MICHAEL &
                                                        G.HANSEN,
                                                           KELLYPOP.C.
                                                                   BOX 1311                                 ODESSA        TX                      79760-1311               432-367-7271   432-363-9121




AIMBANK              C/O BOERNER, DENNIS &ATTN:
                                           FRANKLIN
                                                JEFF PLLC
                                                     R. LASHAWAY
                                                               PO BOX 1738                                  LUBBOCK       TX                      79408-1738               806-763-0044   806-763-2084        JLASHAWAY@BDFLAWFIRM.COM




LAMAR COMPANIES      PO BOX 96030                                                                           BATON ROUGE   LA                      70896                    225-926-1000




TOYOTA MOTOR CREDITC/O
                   CORP.
                       LAW OFFICE OF SAMATTN:
                                         STRICKLIN
                                              SAMUEL M. STRICKLIN
                                                             2435 N. CENTRAL EXPRESSWAY,
                                                                                  PALISADE
                                                                                         SUITE
                                                                                           BLDG.
                                                                                               1200
                                                                                                 II         RICHARDSON    TX                      75080                    972-238-8687                       SAM.STRICKLIN@STRICKLAW.PRO




                                                                                                                          Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                 Page 7 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                     Entered 09/18/19 16:54:46                    Page 31 of
                                                                                               48


TEXAS LONE STAR AUTOC/O
                     AUCTION,
                        LAW OFFICE
                              LLC OF MICHAEL
                                        ATTN:H.
                                             MICHAEL
                                                CARPER,
                                                     H.P.C.
                                                        CARPER
                                                            1102
                                                               AND
                                                                 MAIN
                                                                   ROBERT
                                                                      STREET
                                                                           N. NEBB                      LUBBOCK        TX                      79401                    806-747-3016            806-747-8411   MCARPER@CARPERLAW.COM; RNEBB@CARPERLAW.COM; FIRM@CARPER




ALLY FINANCIAL, INC. AND
                       C/O
                         ALLY
                           TROUTMAN
                              BANK  SANDERS
                                          ATTN:
                                            LLP BRETT D. GOODMAN
                                                              875 THIRD AVENUE                          NEW YORK       NY                      10022                    212-704-6000            212-704-6288   BRETT.GOODMAN@TROUTMAN.COM




BART REAGOR          C/O KELLY HART & HALLMAN
                                          ATTN: MARSHALL M. SEARCY,
                                                               201 MAIN
                                                                    JR., STREET,
                                                                         MICHAELSUITE
                                                                                 D. ANDERSON,
                                                                                      2500    SCOTT R. WIEHLE
                                                                                                          FORT WORTH   TX                      76102                    817-332-2500            817-878-9462   MARSHALL.SEARCY@KELLYHART.COM; MICHAEL.ANDERSON@KELLYHART




TEXAS COMMISSION ON C/O
                    ENVIRONMENTAL
                        TEXAS ATTORNEY
                                   QUALITY
                                       GENERAL'S
                                        ATTN: HALOFFICE
                                                 F. MORRIS AND
                                                             POASHLEY
                                                                BOX 12548
                                                                      F. BARTRAM
                                                                          - MC 008                      AUSTIN         TX                      78711-2548               512-463-2173            512-936-1409   HAL.MORRIS@OAG.TEXAS.GOV; ASHLEY.BARTRAM@OAG.TEXAS.GOV




JAMES BURGESS        7814 FARRELL                                                                       AMARILLO       TX                      79121                    806-433-9448




1-800 RADIATOR       PO BOX 2786                                                                        AMARILLO       TX                      79105                    800-381-3688




EARL OWEN COMPANY 1235 WEST TRINITY MILLS RD                                                            CARROLLTON     TX                      75006                    469-892-2424




A&R PLUMBING         PO BOX 3447                                                                        AMARILLO       TX                      79116                    806-372-1572




FAYEBUCK FAMILY, LLC C/O REUBEN L. HANCOCKATTN:
                                           P.C. REUBEN L. HANCOCK
                                                               7480 GOLDEN POND PLACE, SUITE 200        AMARILLO       TX                      79121                    806-373-1713            806-373-8400   RLH@RLHANCOCK.COM




MANHEIM REMARKETING,C/O
                     INC.
                        MCCLESKEY,
                          AND ONLINEHARRIGER,
                                     VEHICLE
                                          ATTN:
                                             EXCHANGE,
                                              BRAZILL
                                                MICHAEL
                                                      & GRAF,
                                                        S.
                                                        LLCURYASZ
                                                              LLP
                                                                5010 UNIVERSITY AVE FL 5                LUBBOCK        TX                      79413-4422               806-796-7300            806-796-7365   MURYASZ@MHBG.COM




HURRICANE OFFICE SUPPLY
                    ATTN:
                        & DEAN
                          PRINTING
                               TREW         1407 EAST FM 1585                                           LUBBOCK        TX                      79423                    806-749-3200                           DTREW@HURRICANPRINTING.COM




CND BODY WORKS       8809 VALENCIA AVENUE                                                               LUBBOCK        TX                      79424                    806-771-9192                           cndbodyworks@yahoo.com




FINISHMASTER         ATTN: DANY MCCARLEY PO BOX 744316                                                  ATLANTA        GA                      30374-4316               806-683-2284                           MCCARLEYD@FINISHMASTER.COM




UNISHIPPERS          3337 N HULLEN ST. S                                                                METAIRIE       LA                      70002




UNITED STATES OF AMERICA
                    C/O US
                         ONDEPARTMENT
                            BEHALF OF THE
                                       OFATTN:
                                          INTERNAL
                                          JUSTICE
                                               DONNA
                                                   REVENUE
                                                     K. WEBB
                                                           SERVICE
                                                             1100 COMMERCE ST., SUITE 300               DALLAS         TX                      75242                    214-659-8600            214-659-8807   DONNA.WEBB@USDOJ.COM




SOCGGIN DICKEY PARTSATTN:
                     CENTER
                          DAVE ZWIACHER 5901 SPUR 327                                                   LUBBOCK        TX                      79424                    806-589-0021




WELLS FARGO BANK, N.A.
                    C/O LOCKE LORD LLP      ATTN: THOMAS A. CONNOP
                                                                2200
                                                                   AND
                                                                     ROSS
                                                                       MATTHEW
                                                                          AVENUEH. DAVIS
                                                                                     SUITE 2800         DALLAS         TX                      75201                    214-740-8000; 214-740-8547
                                                                                                                                                                                                214-740-8800   TCONNOP@LOCKELORD.COM; MDAVIS@LOCKELORD.COM




CAPROCK MARKETING LLC
                   PO BOX 6447                                                                          LUBBOCK        TX                      79493                    806-771-1223; 806-789-5888             BOB@CAPROCKSALT-H20.COM




                                                                                                                       Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                        Page 8 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                             Entered 09/18/19 16:54:46         Page 32 of
                                                                                               48


TD AUTO FINANCE, LLC C/O FORSHEY PROSTOK,ATTN:
                                          LLP LYNDA L. LANKFORD
                                                             777 MAIN STREET, SUITE 1290                  FORT WORTH           TX                      76102                    817-878-2022   817-877-4151   LLANKFORD@FORSHEYPROSTOK.COM




BUMPER MANUFACTURING
                   2500 MINIS DRIVE                                                                       HALTOM CITY          TX                      76117                    817-831-4401




JACK MORRIS FORD LINCOLN
                    C/O UNDERWOOD
                         MERCURY, INC.
                                    LAW FIRM,
                                         ATTN:P.C.
                                               ROGER S. COX      PO BOX 9158                              AMARILLO             TX                      79105-9158               806-242-9651   806-379-0316   ROGER.COX@UWLAW.COM




JEREMY DAVID MALIN    13 POND ST                                                                          CABOT                AR                      72023                    501-744-6859                  JEREMY.MALIN@YAHOO.COM




AT&T                  PO BOX 105414                                                                       ATLANTA              GA                      30348                    800-288-2020




EXETER FINANCE LLC    C/O HUNTON ANDREWS KURTH
                                         ATTN: JARRETT
                                                LLP    L. HALE, 1445
                                                                TARAROSS
                                                                     ELGIEAVENUE,
                                                                           AND ALLISON
                                                                                  SUITEJACOBSEN
                                                                                        3700              DALLAS               TX                      75202                    214-979-3000                  JHALE@HUNTONAK.COM; TELGIE@HUNTONAK.COM; AJACOBSEN@HUNTAK




VALVOLINE LLC         PO BOX 117131                                                                       ATLANTA              GA                      30368-7131               214-878-4191                  VLSTEPHENSON@ASHLAND.COM




ADVANCIAL FEDERAL CREDIT
                    C/O J.UNION
                           WARD HOLLIDAY &ATTN:
                                           ASSOCIATES,
                                                J. WARD P.C.
                                                        HOLLIDAY501 ELM STREET, SUITE 400,
                                                                                      JWH&A#:
                                                                                           LB13 107408    DALLAS               TX                      75202                    214-747-2727




BANK OF THE WEST, ITS C/O
                      ASSIGNEES
                          MACKIE WOLF
                                 AND/OR
                                      ZIENTZ
                                        SUCCESSORS
                                           ATTN:
                                             & MANN,
                                                 STEPHEN
                                                     P.C.
                                                     IN INTEREST
                                                           WU    14160 N DALLAS PKWY, STE
                                                                                       PARKWAY
                                                                                          900  OFFICE CENTER
                                                                                                          DALLAS               TX                      75254                    214-635-2650   214-635-2686   SWU@MWZMLAW.COM




PATTI SUE NOEL, INDEPENDENT
                      C/O UNDERWOOD
                             EXECUTORLAW
                                      OF THE
                                         FIRM,
                                          ATTN:
                                             ESTATE
                                               P.C.
                                                ROGER
                                                    OFS.
                                                       M.I.
                                                         COX(JACK)
                                                                 POMORRIS,
                                                                    BOX 9158
                                                                           DECEASED, AND JACK MORRIS FORD LINCOLN
                                                                                                          AMARILLOMERCURY, INC. TX                     79105-9158               806-242-9651   806-379-0316   ROGER.COX@UWLAW.COM




DALLAS DODGE CHRYSLER
                   11550
                      JEEP
                         LBJ FREEEWAY                                                                     DALLAS               TX                      75238                    214-319-1265




COVENANT HEALTH SYSTEM
                   C/O CLARK HILL STRASBURGER
                                        ATTN: DUANE J. BRESCIA720 BRAZOS, SUITE 700                       AUSTIN               TX                      78701                    512-499-3647   512-499-3660   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




REID BETHEL TIRE CO   PO BOX 29                                                                           LAMESA               TX                      79331                    806-872-8886




UNIVERSAL UNDERWRITERS
                   C/O MCCLESKEY,
                       SERVICE CORPORATION
                                  HARRIGER,
                                       ATTN:BRAZILL
                                             MICHAEL& GRAF,
                                                      S. URYASZ
                                                            L.L.P.
                                                              5010
                                                                 & TOMMY
                                                                   UNIVERSITY
                                                                         J. SWANN
                                                                              AVE., FL 5                  LUBBOCK              TX                      79413-4422               806-796-7300   806-796-7365   MURYASZ@MHBG.COM; TSWANN@MHBG.COM




DALLAS COUNTY         C/O LINEBARGER GOGGAN
                                         ATTN:
                                            BLAIR
                                               ELIZABETH
                                                  & SAMPSON,
                                                         WELLER
                                                             LLP
                                                               2777 N. STEMMONS FREEWAY
                                                                                   STE 1000               DALLAS               TX                      75207                    214-880-0089   469-221-5003   dallas.bankruptcy@publicans.com




WEST TEXAS AUTOMOTIVE
                   C/OGROUP,
                       JOHNSON
                             LLCDELUCA
                                 DBA MIDLAND
                                       KURISKY
                                        ATTN:BUICK
                                             GEORGE
                                               & GOULD,
                                                   GMC
                                                     A CADILLAC
                                                       KURISKY,
                                                        P.C. 4 HOUSTON
                                                                JR. AND DAMIAN
                                                                        CENTERW. ABREO
                                                                                  1221 LAMAR, SUITE 1000 HOUSTON               TX                      77010                    713-652-2525   713-652-5130   GKURISKY@JDKLAW.COM; DABREO@JDKLAW.COM




SAM PACK'S FIVE STAR FORD
                      PO BOX 110098                                                                       CARROLLTON           TX                      75011-0098               972-961-3004




GENERAL MOTORS LLC C/O DYKEMA GOSSETT, PLLC
                                       ATTN: MARK E. ANDREWS,
                                                           1717
                                                              JESSE
                                                                MAINT.STREET
                                                                       MOORE, ANDSUITE
                                                                                  JANE A.
                                                                                       4200
                                                                                          GERBER          DALLAS               TX                      75201                    214-698-7819   214-462-6401   MANDREWS@DYKEMA.COM; JMOORE@DYKEMA.COM; JGERBER@DYKEMA




                                                                                                                               Reagor-Dykes Motors, LP, et al. (18-50214)                                                                              Page 9 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                              Entered 09/18/19 16:54:46                    Page 33 of
                                                                                               48


DAVID THOMAS          C/O COWLES & THOMPSON,
                                         ATTN:
                                             P.C.
                                               WILLIAM L. SIEGEL901 MAIN STREET, SUITE 3900                    DALLAS           TX                      75202                    214-672-2126; 214-672-2000
                                                                                                                                                                                                         214-672-2326; 214-672-2020
                                                                                                                                                                                                                                 BSIEGEL@COWLESTHOMPSON.COM




INTERNATIONAL BANK OF
                    C/O
                      COMMERCE
                        GABLEGOTWALS        ATTN: JOHN D. DALE    1100 ONEOK PLAZA         100 W. 5TH STREET   TULSA            OK                      74103-4217               918-595-4800; 918-595-4859
                                                                                                                                                                                                         918-595-4990      JDALE@GABLELAW.COM




TUCKY'S AUTO PARTS    ATTN: JOHNNY          PO BOX 1973                                                        PLAINVIEW        TX                      79072                    806-296-6387




LAMAR                 PO BOX 182206                                                                            BATON ROUGE      LA                      70896




HIGH PLAINS RADIO NETWORK
                     ATTN: CHRIS MOORE      PO BOX 1478                                                        PLAINVIEW        TX                      79073-1478               806-291-0123                              CHRIS.HPRN@GMAIL.COM




JOHNSON AUTO GLASS ATTN: ROBERT JOHNSON3709 AVE. Q                                                             LUBBOCK          TX                      79412                    806-687-1334




MEYER DISTRIBUTING    560 EAST 25TH ST                                                                         JASPER           IN                      47546                    812-481-7163                              MATTHEW.SCHAICK@MEYERDISTRIBUTING.COM




HENSON INVESTMENTS, C/O
                    INC. SELL
                         DBA 1800RADIATOR
                              GRIFFIN MCLAIN
                                           ATTN:
                                           AND
                                             PC AC
                                                 KERRY MCLAIN     504 S. POLK, SUITE 101                       AMARILLO         TX                      79101-2318               806-374-3765            806-374-4269      KERRY@SGMTEXASLAW.COM




UNITED STATES TRUSTEE
                    ATTN: WILLIAM T. NEARY1100 COMMERCE STREET, ROOM 976                                       DALLAS           TX                      75242                    214-767-8967            214-767-8971




DE LAGE LANDEN        PO BOX 41602                                                                             PHILADELPHIA     PA                      19101-1602




GULF STATES TOYOTA, INC
                     C/O BONDS ELLIS EPPICH
                                          ATTN:
                                            SCHAFER
                                                BRANDON
                                                    JONES
                                                        JONES
                                                          LLP AND
                                                              420 THROCKMORTON
                                                                   JOSHUA N. EPPICH
                                                                                  STREET
                                                                                    SUITE 1000                 FORT WORTH       TX                      76102                    817-405-6914; 817-405-6900                BRANDON@BONDSELLIS.COM; JOSHUA@BONDSELLIS.COM




BANK OF THE WEST      C/O PROBER & RAPHAEL,ATTN:
                                            A LAWLEE
                                                   CORPORATION
                                                     S. RAPHAEL 20750 VENTURA BOULEVARD, SUITE 100             WOODLAND HILLS   CA                      91364                    818-227-0100            818-227-0637      cmartin@pralc.com




UNIFIRST              48 WINDMILL CIRCLE                                                                       ABILENE          TX                      77634




REAGAN NATIONAL ADVERTISING
                   C/O SAVRICK
                            OF AUSTIN,
                                SCHUMANN
                                       INC.,
                                          ATTN:
                                           JOHNSON
                                             A DELAWARE
                                                 MITCHELL
                                                     MCGARR
                                                         CORPORATION
                                                          D. SAVRICK
                                                              KAMINSKI
                                                                 4330 GAINES
                                                                       & SHIRLEY,
                                                                             RANCHL.L.P.
                                                                                     LOOP, SUITE 150           AUSTIN           TX                      78735                    512-347-1604            512-347-1676      MITCHELL@SSJMLAW.COM




FISHER AUTO TRIM AND GLASS
                     6832 WAYNE AVE                                                                            LUBBOCK          TX                      79424




DIGICUT SYSTEMS       7700 EAST 38TH ST                                                                        TULSA            OK                      74145                    918-622-4725




FIRST BANK & TRUST, LUBBOCK,
                      C/O STINSON
                              TEXAS
                                  LEONARD STREET
                                          ATTN: PAUL
                                                 LLP B. LACKEY, MATTHEW
                                                                3102 OAK LAWN
                                                                         R. MILLER,
                                                                               AVENUE,
                                                                                    KATYSUITE
                                                                                         L. HART,
                                                                                              777 BRUCE E. BAGELMAN
                                                                                                             DALLAS AND MARK S. CARDER
                                                                                                                                 TX                     75219-4259               214-560-2201            214-560-2203      PAUL.LACKEY@STINSON.COM; MATT.MILLER@LACKEY.COM; KATY.HART@L




CONCHO SUPPLY INC.    PO BOX 3487                                                                              SAN ANGELO       TX                      76902                    325-949-4649




                                                                                                                                Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                           Page 10 of 25
                                                       Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                           Entered 09/18/19 16:54:46                    Page 34 of
                                                                                                48


HANNER CHEVROLET, PONTIAC,
                   C/O THEGMC
                           WHITTEN
                              TRUCKS,
                                   LAWINC.
                                       FIRM,
                                        ATTN:PC
                                              CHARLES C. SELF,500
                                                               III AND
                                                                    CHESTNUT,
                                                                       GARY L. SUITE
                                                                               HACKER1402                      ABILENE        TX                      79602                    325-672-7824            325-672-2158   CSELF@WHITTENFIRM.COM; GLHACKER@WHITTENFIRM.COM




FORD MOTOR CREDIT COMPANY,
                   C/O LANGLEY
                           LLC LLP           ATTN: KEITH A. LANGLEY1301
                                                                    & BRANDON
                                                                        SOLANA K.
                                                                               BLVD
                                                                                  BAINS   BUILDING 1, SUITE 1545 WESTLAKE     TX                      76262                    214-722-7160            214-722-7161   KLANGLEY@L-LLP.COM; BBAINS@L-LLP.COM




AMERICREDIT FINANCIALC/O
                      SERVICES
                         MCGLINCHEY
                               INC, DBA
                                     STAFFORD,
                                        GM ATTN:
                                           FINANCIAL
                                                PLLC
                                                 STEPHEN P. STROHSCHEIN
                                                                301 MAIN STREET, 14TH FLOOR                    BATON ROUGE    LA                      70801                    225-383-9000            225-343-3076   SSTROH@MCGLINCHEY.COM




FORD MOTOR COMPANYC/O EVERSHEDS SUTHERLAND
                                     ATTN: MARK
                                           (US) LLP
                                                 D. SHERRILL1001 FANNIN, SUITE 3700                            HOUSTON        TX                      77002                    713-470-6100            713-654-1301   MARKSHERRILL@EVERSHEDS-SUTHERLAND.COM




FRONTIER DODGE       5801 SPUR 327                                                                             LUBBOCK        TX                      79424                    806-798-4500




FIRST FINANCIAL BANK, N.A.
                      C/O MCMAHON SUROVIKATTN:
                                         SUTTLEJESSICA HAILE       PO BOX 3679                                 ABILENE        TX                      79604                    325-676-9183            325-676-8836   JHAILE@MSS.LAW




VALVOLINE            100 VALVOLINE WAY                                                                         LEXINGTON      KY                      40509




THE REINALT-THOMAS CORPORATION
                    PO BOX 29851                                                                               PHOENIX        AZ                      85038-9851               602-996-0201




GLASSCOCK CHEVROLET,
                  C/OINC.
                       GREAK LAW, P.C.       ATTN: MICHAEL S. URYASZ
                                                                  8008 SLIDE ROAD, SUITE 30                    LUBBOCK        TX                      79424                    806-783-0081 EXT. 3     888-242-1325   MURYASZ@GREAKLAW.COM




AMERICAN TIRE DISTRIBUTORS
                     1701 VANTAGE DR, #103                                                                     CARROLLTON     TX                      75006




MITSUBISHI MOTORS NORTH
                    C/O RASHTI
                        AMERICA,
                               AND
                                 INC.
                                   MITCHELL,
                                         ATTN:
                                             ATTORNEYS
                                               TIMOTHY T.
                                                       ATMITCHELL
                                                          LAW 4422AND
                                                                  RIDGESIDE
                                                                      DONNA DRIVE
                                                                            KAYE RASHTI                        DALLAS         TX                      75244                    972-661-9471            972-503-9611   TIM@RASHTIANDMITCHELL.COM; DKRM@AOL.COM; DONNA@RASHTIANDM




DARREN AND TINA POOLC/O PERDUE, BRANDON, ATTN:
                                         FIELDER,
                                               JERRY
                                                  COLLINS
                                                     SHIEVER
                                                          & MOTT,
                                                              3301LLP
                                                                   NORTHLAND DRIVE, SUITE 505                  AUSTIN         TX                      78731                    512-302-0190            512-302-1802   JSHIEVER@PBFCM.COM




AMERICAN TIRE DISTRIBUTOR
                     PO BOX 889                                                                                HUNTERSVILLE   NC                      28070                    704-992-1846




MAURRY POWE          1000 N I-27                                                                               PLAINVIEW      TX                      79072                    806-296-7746                           JETONAVEN@GMAIL.COM




DALLAS DODGE         11550 LBJ FWY                                                                             DALLAS         TX                      75238                    214-319-1265




FAMILY DEALERSHIP GROUP,
                    C/O SHACKLEFORD,
                         LLC D/B/A FAMILY
                                       BOWEN,
                                          TOYOTA
                                           ATTN:MCKINLEY
                                                 FRANCES
                                                  OF BURLESON
                                                         &A.NORTON,
                                                             SMITH9201
                                                                   AND
                                                                     LLP
                                                                       N.DEREK
                                                                          CENTRAL
                                                                               D. ROLLINS
                                                                                   EXPRESSWAY, 4TH FLOOR       DALLAS         TX                      75231                    214-780-1400            214-780-1401   FSMITH@SHACKELFORD.LAW; DROLLINS@SHACKELFORD.LAW




AMERICAN TIRE DISTRIBUTORS
                     8814 SENATOR CIRCLE                                                                       WOLFFORTH      TX                      79382                    704-992-2000; 806-745-3997




DEALERS TRUCK EQUIPMENT,
                   PO BOXCO.
                           31435                                                                               SHREVEPORT     LA                      71130                    800-259-7569; 318-635-7567




                                                                                                                              Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                      Page 11 of 25
                                                        Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                   Entered 09/18/19 16:54:46                  Page 35 of
                                                                                                 48


MORRIS PUBLISHING     PO BOX 1486                                                                       AGUSTA         GA                      30903




JOHNSON'S AUTO GLASSPO BOX 94182                                                                        LUBBOCK        TX                      79493




DRIVELINE EXPRESS     1615 BUDDY HOLLY AVE.                                                             LUBBOCK        TX                      79401                    806-762-5896




AMERICAN TIRE DISTRIBUTORS
                     9151 S. GEORGIA ST.                                                                AMARILLO       TX                      79118                    704-992-2000




O'REILLY AUTO PARTS   PO BOX 9464                                                                       SPRINGFIELD    MO                      65801-9464               417-862-2674




U.S. TRUSTEE'S OFFICE ATTN: ERIN SCHMIDT/STEPHEN
                                           1100 COMMERCE
                                                 MCKITT ST., ROOM 9C60                                  DALLAS         TX                      75242




KEYSTONE AUTOMOTIVE1411
                    INDUSTRIES
                        SOUTH LOOP 289                                                                  LUBBOCK        TX                      79423                    800-551-5610




DEALERTRACK, INC      PO BOX 6129                                                                       NEW YORK       NY                      10249




ALSCO INC.            ATTN: JIM MCINTIRE      404 N. UNIVERSITY AVE                                     LUBBOCK        TX                      79415                    806-762-8751                           JMCINTIRE@ALSCO.COM




AUTO PLUS             3319 82ND SREET                                                                   LUBBOCK        TX                      79423                    806-797-7777




SEWELL LEXUS AND SEWELL
                   C/O UNDERWOOD
                        INFINITI LAW FIRM,
                                      ATTN:P.C.
                                            ROGER S. COX              PO BOX 9158                       AMARILLO       TX                      79105-9158               806-242-9651           806-329-0316    ROGER.COX@UWLAW.COM




DISCOUNT TIRE COMPANY
                    PO BOX 29851                                                                        PHOENIX        AZ                      85038-9851               602-996-0201




AUTO TRIM & UP FISCHER
                     6832
                       AUTO
                          WAYNE
                            GLASS
                                AVE., SUITE F                                                           LUBBOCK        TX                      79424                    806-794-8500




SCURRY COUNTY TAX OFFICE
                   C/O PERDUE, BRANDON, ATTN:
                                        FIELDER,
                                              LAURA
                                                 COLLINS
                                                    J. MONROE
                                                         & MOTT,
                                                             PO BOX
                                                                 LLP 817                                LUBBOCK        TX                      79408                    806-744-5092, 806-744-5091
                                                                                                                                                                                                806-744-9953   LMONROE@PBFCM.COM; LMBKR@PBFCM.COM




MADISON FUNDING, LLC C/O KESSLER & COLLINS,ATTN:
                                            P.C. HOWARD C. RUBIN,
                                                                2100
                                                                  DANIEL
                                                                     ROSSP.AVENUE
                                                                            CALLAHAN SUITE 750          DALLAS         TX                      75201                    214-379-0722           214-373-4714    HRUBIN@KESSLERCOLLINS.COM; DPC@KESSLERCOLLINS.COM




TEXAS DEPARTMENT OF C/O
                    MOTOR
                        TEXAS
                           VEHICLES
                              ATTORNEY GENERAL'S
                                        ATTN: HALOFFICE
                                                 F. MORRIS AND
                                                             BANKRUPTCY
                                                               ASHLEY F. BARTRAM
                                                                          & COLLECTIONS
                                                                                  PO BOXDIVISION
                                                                                          12548 - MC 008 AUSTIN        TX                      78711-2548               512-463-2173           512-936-1409    HAL.MORRIS@OAG.TEXAS.GOV; ASHLEY.BARTRAM@OAG.TEXAS.GOV




KEYSTONE AUTOMOTIVEPO
                    OPERATIONS
                      BOX 417450                                                                        BOSTON         MA                      02241-7450               800-551-5610                           JELLIS@LKQCORP.COM




AMERICAN TIRE DISTRIBUTORS
                     PAYMENT PROCESSING CENTER
                                        PO BOX 889                                                      HUNTERSVILLE   NC                      28070-0889               704-992-2000




                                                                                                                       Reagor-Dykes Motors, LP, et al. (18-50214)                                                                                       Page 12 of 25
                                                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                                                 Entered 09/18/19 16:54:46                  Page 36 of
                                                                                               48


BOB HOWARD PARTS DISTRIBUTION
                   3501 N SANTA FE                                                                 OKLAHOMA CITY   OK                      73118                    405-753-8770




TOYOTA MOTOR CREDITC/O
                   CORP.
                       BALLARD SPAHR LLPATTN: MATTHEW G. SUMMERS
                                                            919 N. MARKET STREET 11TH FLOOR        WILMINGTON      DE                      19801-3034               302-252-4465; 302-252-4428
                                                                                                                                                                                            302-252-4466   SUMMERS@BALLARDSPAHR.COM




SANTA FE FEDERAL CREDIT
                    C/O UNION
                        REUBEN L. HANCOCKATTN:
                                          P.C. REUBEN L. HANCOCK
                                                              7480 GOLDEN POND PLACE, SUITE 200    AMARILLO        TX                      79121                    806-373-1713           806-373-8400    RLH@RLHANCOCK.COM




NYLE MAXWELL OF TAYLOR,
                    C/O MARTINEC,
                        LLC       WINN & VICKERS,
                                         ATTN: JOSEPH
                                                  P.C. D. MARTINEC
                                                               611 S. CONGRESS AVENUE, SUITE 450   AUSTIN          TX                      78704-1771               512-476-0750           512-476-0753    MARTINEC@MWVMLAW.COM




R&D CLEANING & FLOORATTN:
                     SERVICE
                          ROBERT LEE      PO BOX 3116                                              LUBBOCK         TX                      79452-3116               806-370-6198




SAFETY KLEEN         2600 N. CENTRAL EXPRESS
                                          SUITE 400                                                RICHARDSON      TX                      75080                    800-323-5040




BLAKE FULENWIDER     3925 SPUR BUSINESS                                                            SNYDER          TX                      79549




MILSTEAD HARDWARE    C/O ALDRIDGE, ACTKINSON
                                          ATTN:
                                             & RUTTER,
                                                JEFF ACTKINSON
                                                       L.L.P.  PO BOX 286                          FARWELL         TX                      79325                    806-481-3361           806-481-9060    JEFFACTKINSON@AMAONLINE.COM




SUNTRUST BANK        C/O MCGLINCHEY STAFFORD,
                                         ATTN:PLLC
                                               RUDY J. CERONE AND
                                                              601 POYDRAS
                                                                  SARAH E. EDWARDS
                                                                           STREET, 12TH FLOOR      NEW ORLEANS     LA                      70130                    504-596-2786           504-910-9362    RCERONE@MCGLINCHEY.COM




SUDDENLINK           1820 SSW LOOP 323                                                             TYLER           TX                      75701                    1-800-490-9604




                                                                                                                   Reagor-Dykes Motors, LP, et al. (18-50214)                                                                            Page 13 of 25
                                                  Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 37 of
                                                                                           48




VP@BRADDAVIDSONFIRM.COM




IGHT.COM; JOHN.SCHWARTZ@NORTONROSEFULBRIGHT.COM




                                                                                    Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 14 of 25
            Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 38 of
                                                     48




PBFCM.COM




ND.COM




                                              Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 15 of 25
                      Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 39 of
                                                               48




ARDS@MCGLINCHEY.COM




                                                        Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 16 of 25
                                                        Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 40 of
                                                                                                 48




ICK.SHELBY@KELLYHART.COM; AMELIA.BUECHE@KELLYHART.COM




FCM.COM




RTON@PADFIELDSTOUT.COM




                                                                                          Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 17 of 25
                                    Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 41 of
                                                                             48




AUREN.DRAWHORN@WICKPHILLIPS.COM




UNTONAK.COM; AJACOBSEN@HUNTAK.COM




; VARGEROPLOS@HIRSCHWEST.COM




                                                                      Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 18 of 25
                         Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 42 of
                                                                  48




RTON@PADFIELDSTOUT.COM




R@DYKEMA.COM




                                                           Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 19 of 25
                  Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 43 of
                                                           48




R@CARPERLAW.COM




                                                    Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 20 of 25
                                                     Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 44 of
                                                                                              48


B@CARPERLAW.COM; FIRM@CARPERLAW.COM




M; MICHAEL.ANDERSON@KELLYHART.COM; SCOTT.WIEHLE@KELLYHART.COM




LEY.BARTRAM@OAG.TEXAS.GOV




IS@LOCKELORD.COM




                                                                                       Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 21 of 25
                                    Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 45 of
                                                                             48




UNTONAK.COM; AJACOBSEN@HUNTAK.COM




URGER.COM




HBG.COM




 JDKLAW.COM




E@DYKEMA.COM; JGERBER@DYKEMA.COM




                                                                      Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 22 of 25
                                           Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 46 of
                                                                                    48




UTING.COM




UA@BONDSELLIS.COM




.MILLER@LACKEY.COM; KATY.HART@LACKEY.COM




                                                                             Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 23 of 25
                                          Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 47 of
                                                                                   48


ER@WHITTENFIRM.COM




LP.COM




RLAND.COM




RM@AOL.COM; DONNA@RASHTIANDMITCHELL.COM




LINS@SHACKELFORD.LAW




                                                                            Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 24 of 25
                            Case 18-50214-rlj11 Doc 1417-3 Filed 09/18/19                      Entered 09/18/19 16:54:46   Page 48 of
                                                                     48




FCM.COM




C@KESSLERCOLLINS.COM




LEY.BARTRAM@OAG.TEXAS.GOV




                                                              Reagor-Dykes Motors, LP, et al. (18-50214)                                Page 25 of 25
